Citation Nr: 1217827	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for neurologic involvement in the left arm, to include as secondary to the service connected post-operative residuals of the left shoulder, status post reconstruction due to recurrent dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1992 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), in which the benefit sought on appeal was denied.   


FINDING OF FACT

A current diagnosis for any neurologic involvement in the left arm, described as recurrent numbness, to include as secondary to the service-connected post-operative residuals of the left shoulder, is not demonstrated by the evidence of record. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for neurologic involvement in the left arm, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requires that VA notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  Id.  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the December 2007 RO decision in the matter, VA sent a letter to the Veteran in July 2006 that addressed all the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In that letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with joint examination in December 2006 and with a peripheral nerve examination in November 2007.  In the December 2006 VA examination, the examiner addressed the nature and etiology of the Veteran's disability due to post-operative residuals of left shoulder surgery, which included his complaints of recurrent numbness in his left shoulder.  The Veteran was specifically afforded the November 2007 VA examination in conjunction with his current claim on appeal.  In that examination report, the examiner provided a medical opinion based on a review of the claims folder, the Veteran's reported medical history and the findings from clinical examination.  

In an April 2012 informal brief, the Veteran's representative, on the Veteran's behalf, questioned the adequacy of the 2007 medical opinion, by indicating that the VA examiner failed to specifically question the Veteran on his complaints of numbness in his left arm as secondary to his service-connected left shoulder disability.  The Board disagrees.  In this regard, the VA examiner reviewed the Veteran's claims file and recorded a detailed medical history, which included the Veteran's current complaints, and the findings from clinical evaluation, and he provided a medical opinion.  The VA examiner found no evidence of any neurologic abnormality on examination and the Veteran failed to express any neurologic problems manifested by numbness in left arm during the course of the examination.  The Board finds the 2007 VA examination to be fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The determination as to whether the requirements for service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran alleges entitlement to service connection for neurologic involvement in his left arm, which he describes as manifested by recurrent numbness.  Specifically, he asserts that his disorder is secondary to his service-connected disability due to post-operative residuals from surgeries on his left shoulder.   

First and foremost, the Board notes that a review of most recent medical evidence does not show a current diagnosis for any neurologic involvement in the left arm.  The November 2007 VA peripheral nerve examination report did not reveal any neurologic impairment in the Veteran's left arm.  The VA examiner noted that the Veteran expressed pain in his left upper extremity, which he described as being worse in severity at night.  He also reported that his left shoulder locks and he has difficulty with lifting objectives.  The examination report does not show that the Veteran complained of any neurologic symptomatology in his left arm at the time of the examination, and the examiner found that the objective findings revealed a normal neurologic examination.  In a direct response to the question of whether there was any numbness in the Veteran's left arm that is related to his inservice left shoulder injury and/or post-operative residuals, the VA examiner stated "He has no numbness."  

Essentially, the record evidence lacks a current chronic disability associated with the Veteran's complaints of numbness in his left arm.  Absent a finding of a current chronic disability, service connection is not warranted.  In addition, the Court has held that there can be no valid claim without proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).

The Board has considered the Veteran's reported medical history in the December 2006 VA joint examination report, where he complained of "a constant mild amount of pain and at night the arm [will] become numb requiring him picking it up and moving it." The VA examiner rendered a diagnosis of "postoperative condition of left shoulder after reconstruction for dislocation" based on the objective findings from the clinical examination, including the Veteran's complaints of pain and recurrent numbness.  

No separate diagnosed disorder manifested by the Veteran's subjective complaints of recurrent numbness was recorded at the time of the 2006 VA examination.  The pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  Disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, the Veteran is already receiving compensation for pain and recurrent numbness resulting from his service-connected disability due to post-operative residuals of the left shoulder, and awarding a separate evaluation for subjective complaints of recurrent numbness without a finding of a separate diagnosed disorder would result in prohibited pyramiding.  38 C.F.R. § 4.14 .

The Veteran is competent to report the he experiences recurrent numbness in his left arm, which usually occurring at night.  However, the Board notes that subjective symptoms, such as numbness or pain, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran has reported symptoms of recurrent numbness in his left arm, at no point has a medical professional rendered a discrete diagnosis of a neurological disorder based on objective findings from clinical testing.  Rather, the November 2007 VA examination report revealed a normal neurologic evaluation in the left upper extremity.

Moreover, while in limited circumstances the Veteran's lay statement can be used to establish a diagnosis that is not the case here.  See Jandreau, 492 F.3d at 1377, n.4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  Notably, the diagnosis of a neurologic disorder requires diagnostic testing and medical expertise to determine its very nature, which extends beyond capabilities of a lay person.  Here, the medical evidence shows that the Veteran does not have a currently diagnosed neurological disorder associated with his complaints of recurrent numbness in his left arm.

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the November 2007 VA examination report revealed a normal neurologic examination, and there are no objective neurologic findings in the claims folder or on physical examination of a left arm to support a current diagnosis of a neurological disorder.  Service connection is not warranted.  See Hickson, 12 Vet. App. at 253.  


ORDER

Entitlement to service connection for neurologic involvement in the left arm, to include as secondary to the service-connected post-operative residuals of the left shoulder, status post reconstruction due to recurrent dislocation, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


